                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

FRANCIS YUNNI GUERRA PLEITEZ,
                       Petitioner,                    Case No. 1:21-cv-507

v.                                                    Honorable Paul L. Maloney

T. JOHNS et al.,
                       Respondent.
____________________________/

       ORDER DENYING APPLICATION TO PROCEED IN FORMA PAUPERIS

               This is a habeas corpus action brought by a federal prisoner under 28 U.S.C. § 2241.

Petitioner has requested leave of court to proceed in forma pauperis (ECF No. 2) under 28 U.S.C.

§ 1915(a)(1) and has filed an affidavit of indigence. The filing fee for a habeas corpus action is

$5.00. 28 U.S.C. § 1914(a). The Court should only grant leave to proceed in forma pauperis when

it reasonably appears that paying the cost of this filing fee would impose an undue financial

hardship. Prows v. Kastner, 842 F.2d 138, 140 (5th Cir. 1988). It is not unreasonable to require

a prisoner to devote a small portion of his discretionary funds to defray a fraction of the costs of

his litigation. See Lumbert v. Ill. Dep’t of Corr., 827 F.2d 257, 267 (7th Cir. 1987).

               Petitioner has filed a trust account statement, which shows that over the past six

months Petitioner has had an average monthly deposit of $548.33. At the time of filing his petition,

Petitioner had a spendable balance of $1,097.90. Petitioner’s financial documents indicate that he

has sufficient resources to pay the $5.00 filing fee. Therefore, Petitioner is not entitled to proceed

in forma pauperis in this action. Petitioner has 28 days from the date of entry of this order to pay
the $5.00 filing fee. If Petitioner fails to pay the filing fee within the 28-day period, his case will

be dismissed without prejudice. Accordingly:

               IT IS ORDERED that Petitioner’s application for leave to proceed in forma

pauperis (ECF No. 2) is DENIED.

               IT IS FURTHER ORDERED that within 28 days hereof, Petitioner shall pay the

$5.00 filing fee to the Clerk of this Court. Petitioner’s failure to comply with this order will result

in dismissal of this case without prejudice.



Dated:   July 6, 2021                                 /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge


SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court” and
must indicate the case number in which the payment is made.




                                                  2
